Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-10-2006

Taliaferro v. Darby Twp Zoning Bd
Precedential or Non-Precedential: Precedential

Docket No. 05-2253




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Taliaferro v. Darby Twp Zoning Bd" (2006). 2006 Decisions. Paper 531.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/531


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                  No. 05-2253


     LEE TALIAFERRO, SAMUEL ALEXANDER,
              BEATRICE MOORE,
             and BERNICE WILSON,

                                Appellants

                      v.

     DARBY TOWNSHIP ZONING BOARD, JOHN
 DOUGHERTY, INDIVIDUALLY AND AS A MEMBER
 OF THE DARBY TOWNSHIP ZONING BOARD; JESSE
BYRD-ESTES, INDIVIDUALLY AND AS A MEMBER OF
 THE DARBY TOWNSHIP ZONING BOARD; LAMONT
JACOBS, INDIVIDUALLY AND AS A MEMBER OF THE
    DARBY TOWNSHIP ZONING BOARD; JOHN J.
O’NEILL, INDIVIDUALLY AND AS A MEMBER OF THE
   DARBY TOWNSHIP ZONING BOARD; WILLIAM
 RYAN, INDIVIDUALLY AND AS A MEMBER OF THE
   DARBY TOWNSHIP ZONING BOARD; DARBY
TOWNSHIP; DELAWARE COUNTY REDEVELOPMENT
  AUTHORITY; UNITED STATES DEPARTMENT OF
 HOUSING AND URBAN DEVELOPMENT; MAUREEN
HEALY also known as MAUREEN DILUZIO; JOHN DOE;
  DETECTIVE JOHN RYAN, MANAGER OF DARBY
  TOWNSHIP, INDIVIDUALLY AND AS MANAGER;
 SECRETARY MEL MARTINEZ, INDIVIDUALLY AND
  AS SECRETARY OF HUD; MILTON R. PRATT, JR.,
 INDIVIDUALLY AND AS REGIONAL DIRECTOR OF
                      HUD

                                Appellees
      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                     (No. 03-cv-3554)
          District Judge: Hon. Gene E.K. Pratter


                   Argued March 9, 2006

    Before: ROTH and ALDISERT, Circuit Judges, and
              RODRIGUEZ,1 District Judge

             (Opinion filed August 10, 2006 )


Robert J. Sugarman, Esquire (ARGUED)
Sugarman and Associates, P.C.
Robert Morris Bldg., 11th Flr.
100 North 17th Street
Philadelphia, PA 19103

      Counsel for Appellants

James J. Byrne, Jr., Esquire (ARGUED)
Kelly S. Sullivan, Esquire
Curran & Byrne, P.C.
606 East Baltimore Pike
P.O. Box 30
Media, PA 19063

      Counsel for Appellees Township of Darby,
      Darby Township Zoning Hearing Board,
      John Dougherty, Jesse Byrd-Estes,
      Lamont Jacobs, John J. O’Neill,
      William Ryan, and John Ryan




      1
         The Honorable Joseph H. Rodriguez, United States
District Court for the District of New Jersey, sitting by
designation.

                               2
Curtis P. Cheyney, III, Esquire (ARGUED)
Swartz Campbell LLC
1601 Market Street, 34th Flr.
Philadelphia, PA 19103

       Counsel for Appellees Delaware County
       Redevelopment Authority

Lee J. Janiczek, Esquire (ARGUED)
Reilly, Janiczek & McDevitt, P.C.
The Widener Building
One South Penn Square
Suite 210, Mezzanine Level
Philadelphia, PA 19107

       Counsel for Appellee Maureen Healy




                 OPINION OF THE COURT


RODRIGUEZ, District Judge:

        On its face, this case presents the Court with the issue of
whether neighboring property owners who allege that their
property values will be diminished and their neighborhood
blighted by the construction of a storage facility have standing
to sue under 42 U.S.C. § 1983. The focus of this case is the
propriety of the Darby Township Zoning Hearing Board’s
(“Board”) decision to grant a variance, which permitted the
construction of a storage facility in a residential zone, and the
attendant State court decisions issued in the course of appeal.
With the exception of the claim that Appellants’ property values
will be damaged by the grant of the variance, we will affirm the
district court’s dismissal of the Amended Complaint because
Appellants have not alleged facts clearly demonstrating that they
are proper parties to invoke the exercise of the federal court’s
remedial powers.        Insofar as Appellants Taliaferro and

                                3
Alexander have alleged injuries to their property values and
neighborhood arising from the approval of the variance,
however, we will reverse the district court’s dismissal.

                               I.

        In 1960, Appellee Delaware County Redevelopment
Authority acquired by condemnation a nine-acre tract of land in
the Township of Darby (“Darby Township”). In furtherance of
a twenty-year Urban Renewal Plan, an Agreement was entered
into in 1967 by the Redevelopment Authority and a redeveloper,
RUPACA, Inc. The Agreement contained a covenant binding
the redeveloper and its successors and assigns until April 8,
1980, to devote the property to, and only to and in accordance
with, the uses specified in the Urban Renewal Plan, i.e., for
residential purposes. There was also a covenant, unlimited as to
duration, for non-discriminatory use of the property. (App., Vol.
II, 000218a.)

        The Property was sold in 1969 to First Urban
Redevelopers. First Urban subsequently sold the property to
Charles Rappa, who sold it to Appellee Maureen Healy in 2002.
No development had occurred between 1969 and 2002.
Although located in a partially commercial area, (App., Vol. II,
000063a), the Property was still zoned R-1 residential, so Healy
made a variance request to allow the construction of an 800-unit
self-storage facility. That request was supported by expert
testimony, which concluded that redevelopment to residential
use was not economically feasible. (App., Vol. II, 000050a,
000136a.) At the behest of Appellants Lee Taliaferro and
Samuel Alexander, the Delaware County Court of Common
Pleas remanded an original grant of the variance for additional
testimony and evidence, but after further hearings, the Board
granted the final request for a variance on May 8, 2003.
Appellants again appealed the decision to the Delaware County
Court of Common Pleas, which affirmed the Board. Appellants
then appealed to the Commonwealth Court, which affirmed the
Court of Common Pleas decision. See Taliaferro v. Darby Twp.
Zoning Hearing Bd., 873 A.2d 807 (Pa. Commw. Ct. 2005),
reh’g denied, (June 1, 2005), and appeal denied, 887 A.2d 1243
(Pa. 2005).

                               4
                              II.

       In the meantime, the Complaint in this matter was filed
in the Eastern District of Pennsylvania on June 9, 2003.
Plaintiffs Lee Taliaferro and Samuel Alexander are members of
the African-American community in Darby Township and
neighboring property owners to the land in question. Plaintiffs
Beatrice Moore and Bernice Wilson were residents whose land
was condemned pursuant to the Urban Renewal Project. Named
as Defendants were the Board and its members, Darby
Township and the Manager of Darby Township, the Delaware
County Redevelopment Authority, and Maureen Healy.2

        An Amended Complaint alleged that Appellants brought
suit “as citizens and beneficiaries” of the Urban Renewal Plan
and subsequent Redevelopment Agreement, because they were
promised the benefits of residential redevelopment of the
property. Despite the Redevelopment Agreement, however,
Appellants alleged that “Darby Township, in order to perpetuate
the white majority in the Township, continuously discouraged
residential developments by various means, including without
limitation, demanding that the developer construct an
unnecessary bridge, refusing housing style modifications and
informal discouragement.”         (App., Vol. II, 000147a.)
Appellants complained that the Delaware County
Redevelopment Authority failed to enforce the terms of the
Redevelopment Agreement. They accused the Appellees of
conspiring to inhibit and prevent the residential redevelopment
of the Property for the purpose of preventing the African-
American population in Darby Township from expanding and
gaining political control.

       Count I of the Amended Complaint sought enforcement
of the Redevelopment Agreement, by way of an injunction in
order to prevent the use of the property for purposes other than



       2
       The United States Department of Housing and Urban
Development and two of its officials were originally named in
the Complaint but are no longer involved in the case.

                               5
the residential use specified in the Urban Renewal Plan and
Redevelopment Agreement.3 Count II alleged a claim under 42
U.S.C. §1983 for violation of Appellants’ rights of equal
protection, substantive and procedural due process, and
protection of property. Count III alleged a claim under 42
U.S.C. §1981 for intentional racial discrimination by Appellees
“preventing the growth of the community and introducing
improper uses into the community to decrease property values
and diminishing or curtailing the voting power of the
community,” as well as “by denying them contracts which were
required to protect and promote the [Appellant]s’ community
[and] by limiting the [Appellant]s’ rights as parties before the
Board.” (App., Vol. II, 000154a.) Count IV alleged conspiracy
under 42 U.S.C. §1985(3) and Count V alleged a violation of the
Fair Housing Act. Count VI, which attacked the Board’s
decision to grant the variance, was dismissed by Order of the
district court dated September 22, 2004.

                               III.

       In response to Appellees’ motions to dismiss brought
pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), the district
court concluded that the Appellants lacked standing to bring the
claims asserted, and dismissed the Amended Complaint.

        Lee Taliaferro and Samuel Alexander, as members of the
African-American community in Darby Township and
neighboring property owners, alleged they were injured: (1) by
the racially discriminatory policies of the Appellees in curtailing
the voting and political power of the African-American
community, because the Appellees allegedly made a land use
decision granting a variance to allow the construction of an 800-
unit self-storage facility instead of the promised residential
redevelopment in order to limit the effect of the African-
American vote in Darby Township; (2) in that their property
values would be diminished and their neighborhood blighted by



       3
       This count was dismissed as against Defendant Healy
on September 22, 2004.

                                6
the construction of an 800-unit self-storage facility; and (3)
because African-Americans have been denied equal treatment
under the law in government hearings and meetings in that, at a
hearing before the case was remanded by the State court, Board
members “discriminately, repeatedly shouted down the
protestants who were African-Americans and threatened to
expel them from the hearing,” (App., Vol. II, 000149a),
allegedly based on racial bias. The district court dismissed
Taliaferro’s and Alexander’s claims, and noted that these
Appellants had not alleged what, if any, benefit they would
receive if the Urban Renewal Plan were implemented. Thus,
they neither alleged nor demonstrated that they, as individuals,
suffered a concrete injury as a result of Appellees’ alleged
actions that would be redressed by the relief sought in this
action.

       Beatrice Moore and Bernice Wilson were residents who
were removed pursuant to the Urban Renewal Plan with the
alleged promise of an opportunity to return. The district court
dismissed their claims because they had not alleged they desired,
or would be eligible, to move into residences that might have
been constructed under the Urban Renewal Plan.

        In summary, the lower court determined that Appellants
had not contended that they had been injured personally by
Appellees’ conduct.        Accordingly, because none of the
Appellants would receive an actual benefit if the court granted
the requested injunction, it found that they lacked standing to
bring the Amended Complaint filed in this matter. See
Taliaferro v. Darby Twp. Zoning Bd., No. Civ. A. 03-3554,
2005 WL 696880, at *7 (E.D. Pa. Mar. 23, 2005) (“The relief
requested . . . would not confer a benefit to any of the parties, as
granting an injunction against commercial use of the Property in
light of the expired [U]rban [R]enewal [P]lan would not
necessarily lead to anything other than maintaining the Property
in its present fallow condition.”) Alternatively, the court found
that abstention, as articulated in Younger v. Harris, 401 U.S. 37
(1971), was appropriate, Taliaferro, 2005 WL 696880, at *10,
and further, that the court lacked jurisdiction under the Rooker-
Feldman doctrine, id. at *11.

                                 7
                              IV.

        We have jurisdiction over this appeal from a final
judgment pursuant to 28 U.S.C. § 1291 and exercise plenary
review over a district court's order dismissing a complaint for
lack of subject matter jurisdiction. See, e.g., In re Kaiser Group
Int’l Inc., 399 F.3d 558, 561 (3d Cir. 2005); Turicentro, S.A. v.
Am. Airlines Inc., 303 F.3d 293, 300 (3d Cir. 2002) (citing
Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir.
2000)). In an appeal from a grant of a motion to dismiss for lack
of subject matter jurisdiction under Federal Rule of Civil
Procedure 12(b)(1), “‘we review only whether the allegations on
the face of the complaint, taken as true, allege facts sufficient to
invoke the jurisdiction of the district court.’” Turicentro, 303
F.3d at 300 (quoting Licata v. U.S. Postal Serv., 33 F.3d 259,
260 (3d Cir. 1994)). “Challenges to subject matter jurisdiction
under Rule 12(b)(1) may be ‘facial’ or ‘factual.’ Facial attacks,
like this one, contest the sufficiency of the pleadings, and the
trial court must accept the complaint’s allegations as true.” Id.
at 300 n.4 (citing NE Hub Partners, L.P. v. CNG Transmission
Corp., 239 F.3d 333, 341 n.7 (3d Cir. 2001)).

        Similarly, our standard of review of a district court’s
dismissal under Federal Rule of Civil Procedure 12(b)(6) is
plenary. Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir. 2005).
“[W]e are required to accept as true all allegations in the
complaint and all reasonable inferences that can be drawn
therefrom, [viewing] them in the light most favorable to the
plaintiff.” Id. “A Rule 12(b)(6) motion should be granted ‘if it
appears to a certainty that no relief could be granted under any
set of facts which could be proved.’” Id. at 351 (quoting D.P.
Enters., Inc. V. Bucks County Cmty., 725 F.2d 943, 944 (3d Cir.
1994)).
                             V.

      Article III of the Constitution restricts the “judicial
power” of the United States to the resolution of cases and
controversies. See Valley Forge Christian Coll. v. Ams. United
for Separation of Church & State, Inc., 454 U.S. 464, 471
(1982). Subsumed within this restriction is the requirement that

                                 8
a litigant have standing to challenge the action sought to be
adjudicated in the lawsuit. Id. Standing has constitutional and
prudential components, both of which must be satisfied before
a litigant may seek redress in the federal courts. Id.; Wheeler v.
Travelers Ins. Co., 22 F.3d 534, 537 (3d Cir. 1994). Absent
Article III standing, a federal court does not have subject matter
jurisdiction to address a plaintiff’s claims, and they must be
dismissed. Storino v. Borough of Point Pleasant Beach, 322
F.3d 293, 296 (3d Cir. 2003).

       The three elements necessary to satisfy the irreducible
constitutional minimum of standing are:

       (1) the plaintiff must have suffered an injury in fact– an
       invasion of a legally protected interest which is (a)
       concrete and particularized, and (b) actual or imminent,
       not conjectural or hypothetical;

       (2) there must be a causal connection between the injury
       and the conduct complained of; and

       (3) it must be likely, as opposed to merely speculative,
       that the injury will be redressed by a favorable decision.

United States v. Hays, 515 U.S. 737, 742-43 (1995). In other
words, “the plaintiff must show that he [or she] personally has
suffered some actual or threatened injury as a result of the
putatively illegal conduct of the defendant [and] [t]he injury
must be concrete and capable of being redressed by the court
should the plaintiff prevail on the merits.” Wheeler, 22 F.3d at
537-38 (quotations and citations omitted).

       Thus, whether asserting first party standing or third party
standing, a plaintiff must state an injury in fact. Storino, 322
F.3d at 295. In Storino, we found a challenge by landowners to
a zoning ordinance that made the use of their property as a
boarding home into a legal nonconforming use insufficient to
confer first party standing. The landowners argued that they
would be injured in the future when the nonconforming use was
no longer accepted by the city, because they would have to apply

                                9
for a variance. Because the injury of future costs when applying
for a variance was prospective and conjectural, we found that
the landowners had not sufficiently alleged an injury in fact that
was particularized, actual, or imminent. Id. at 298. Therefore,
the landowners did not satisfy the constitutional requirements
for first party standing. Id. In addition, we found that the
landowners did not have third party standing to challenge the
ordinance on equal protection grounds for decreasing the
amount of low-to-moderate income housing available in the
area. Because the landowners did not suffer an injury in fact
themselves, they could not establish third party standing. Id. at
299.4

        “[A] plaintiff who seeks to challenge exclusionary zoning
practices must allege specific, concrete facts demonstrating that
the challenged practices harm him, and that he personally would
benefit in a tangible way from the court’s intervention.” Warth
v. Seldin, 422 U.S. 490, 508 (1975). This Court has found
injury allegedly suffered by potential tenants of a low-income
housing project sufficient to confer standing to sue public
officials where the individuals already were public housing
tenants who would have suffered a particular injury if the
development was not built. Resident Advisory Bd. v. Rizzo,
564 F.2d 126, 130 (3d Cir. 1977).

       Further, we have found that a claim that a building
project would increase traffic, pollution, and noise in the area
residents’ neighborhood was sufficiently concrete and
particularized. Society Hill Towers Owners’ Assoc. v. Rendell,

       4
         Litigants may bring an action on behalf of third parties
only in limited circumstances, when: (1) the litigant has
suffered an injury in fact, giving him a sufficiently concrete
interest in the outcome of the issue; (2) the litigant has a close
relation to the third party; and (3) there exists some hindrance
to the third party’s ability to protect his own interest. Powers
v. Ohio, 499 U.S. 400, 411 (1991) (citing Singleton v. Wulff,
428 U.S. 106, 111-16 (1976); Craig v. Boren, 429 U.S. 190
(1976)).


                               10
210 F.3d 168, 176 (3d Cir. 2000). There, we held that a group
of residents of a particular neighborhood, Society Hill, in
Philadelphia, Pennsylvania, had standing to sue the Mayor of
Philadelphia, the Secretary of Housing and Urban Development,
and the Department of Housing and Urban Development
(“HUD”), challenging HUD’s approval of a grant to
Philadelphia to assist in funding development of a hotel and
parking garage in Society Hill. 210 F.3d at 168. Under the
Administrative Procedures Act (“APA”), 5 U.S.C. §§ 701 et
seq., the National Historic Preservation Act (“NHPA”), 16
U.S.C. § 470f, and the National Environmental Policy Act
(“NEPA”), 42 U.S.C. § 4321, the plaintiffs alleged that the
project that the City was funding would decrease their property
values. Id. at 176. Cautioning against “conflat[ing] issues of
standing and questions of proof,” id., we concluded that this was
a sufficiently concrete and particularized injury:

       The Residents have alleged concrete and
       particularized injury in the form of increased
       traffic, pollution, and noise that will detrimentally
       impact the ambiance of their historic
       neighborhood and their ability to use and enjoy
       the Penn's Landing waterfront. They assert that
       the impact of the proposed project on their
       neighborhood will decrease their property values.
       There is no assertion that these claims are
       disingenuous or that the Residents claim these
       injuries merely to manufacture a jurisdictional
       case or controversy that would not otherwise
       exist. Moreover, the interest of the Residents is
       anything but manufactured. It is as real as it is
       fervent, and it is sufficient to give the Residents
       standing to challenge the requested UDAG grant.

Id. at 176-77.

        In addition to alleging actual and specific injury,
plaintiffs must demonstrate a causal connection to a defendant’s
alleged conduct. Warth, 422 U.S. at 493. In Warth, the
Supreme Court found that low-to-moderate income residents
lacked standing to assert that a neighboring town’s zoning

                                11
regulations and zoning board’s actions discouraged the
construction of low-to-moderate income housing in that town.
The Court determined that the inability of the individuals to
reside in the neighboring town was a consequence of the
economics of the area housing market, rather than of the zoning
board’s acts. Id. at 506.

       Finally, the injury alleged must be redressable by the
remedy sought. For example, in Rizzo, we found that granting
the relief sought would produce “at least a ‘substantial
probability’ that the [housing] project [would] materialize,
affording (plaintiffs) the housing opportunities (they) desire.”
564 F.2d at 139 (quoting Vill. of Arlington Heights v. Metro.
Hous. Dev. Corp., 429 U.S. 252, 264 (1977)).

                               VI.

        In this case, accepting as true the material allegations of
the Amended Complaint, Appellants have failed to allege an
injury in fact that is concrete, particularized, or actual in order
to confer standing upon them in regard to a denial of equal
treatment as a result of the Appellees’ alleged conspiracy to
block the construction of residential housing on the Property.
Such a claim is generalized, and does not allege any actual
injury to the Appellants.5 Thus, to the extent Taliaferro and
Alexander have alleged that Appellees made land use decisions
in order to limit the effect of the African-American vote in
Darby Township, they have not asserted an actual injury that
would confer constitutional standing upon them. That is,
Appellants have not demonstrated that they, as individuals, have
suffered a concrete loss as the result of Appellees’ actions, even
if Appellees had acted to ensure that the Property would not be
used for low-to-moderate income residential housing.

       To the extent Taliaferro and Alexander have alleged



       5
        There is no indication in the record that any developer
was injured by a zoning decision blocking construction efforts
or took steps to appeal an adverse ruling.

                                12
injuries to their property values and neighborhood arising from
the approval of the variance, however, we conclude that they
have alleged a constitutionally cognizable injury. This injury is
not conjectural; they contend that the construction of the storage
facility will lower their property values, reduce the aesthetics in
their community and create excess noise and traffic, including
heavy truck traffic on their residential streets. (App., Vol. II,
000140a-000161a.) As in Society Hill, these injuries are
sufficiently concrete and particularized. See also Sierra Club v.
Morton, 405 U.S. 727, 734 (1972) (“Aesthetic and
environmental well-being, like economic well-being, are
important ingredients of the quality of life in our society, and the
fact that . . . interests are shared by the many rather than the few
does not make them less deserving of legal protection through
the judicial process.”). Although we have some doubts about
the genuineness of their claim in light of their primary emphasis
on the effect of the storage facility on their political rights, we
cannot say that this injury is so frivolous as to deprive these
neighboring property owners of standing.               See Growth
Horizons, Inc. v. Delaware County, Pa., 983 F.2d 1277, 1281
(3d Cir. 1993) (observing that a district court has jurisdiction so
long as plaintiff has standing to make a non-frivolous claim).

        Taliaferro and Alexander also meet the causation and
redressability prongs of Article III standing. The injury alleged
would result directly from the construction of the proposed
storage facility and would be redressed if the variance were
denied. Therefore, the district court had jurisdiction to decide
this claim of the neighboring property owners.

        Beatrice Moore and Bernice Wilson were residents who
left the neighborhood in question pursuant to the urban renewal
project with the alleged promise of an opportunity to return.
They have not alleged, however, that they were ready, willing,
and able to move back to the area at this time, decades after
leaving in 1960. They also have not alleged that their land was
taken from them without compensation. (App., Vol. II,
000079a.) Therefore, Moore and Wilson have not suffered any
concrete injury; they have only an abstract interest in seeing the
Property developed. See Hous. Investors, Inc. v. City of

                                13
Clanton, 68 F. Supp. 2d 1287, 1294 (M.D. Ala. 1999) (finding
that a potential resident in proposed low-to-moderate income
housing development, which was not completed due to a zoning
decision, lacked standing to sue because he admitted he would
not move); Indep. Hous. Servs. of San Francisco v. Fillmore Ctr.
Assoc., 840 F. Supp. 1328 (N.D. Cal. 1993) (individual who
never alleged that she wanted to, sought to, could have, or
would have lived in the housing development if it were more
handicap accessible did not have standing to challenge alleged
failure of the development to comply with handicap access
laws).6

        Finally, Appellants seek to assert a claim as members of
the African-American community allegedly injured by
Appellees’ policies of curtailing the voting and political power
of the African-American community. Essentially, they argue
that they should have standing to assert that the African-
American population is being minimized. But the remedy
sought is an injunction prohibiting the land in question from
being used for anything other than residential purposes. This
would not redress Appellants’ complaints of the Appellees’
failure to implement the Urban Renewal Plan. This Court
cannot direct the Appellees to implement the Urban Renewal
Plan, even if it had not expired over twenty-five years ago. As
the district court observed, an injunction preventing the storage
units from being built does nothing to put into place



       6
         Further, any claim in the nature of a breach of contract
regarding the condemnation of these Appellants’ land surely
would be barred by the statute of limitations, rendering
appropriate dismissal under Federal Rule of Civil Procedure
12(b)(6). Moreover, any claim that there was a breach of the
Redevelopment Agreement cannot be sustained because the
Appellants were not parties to the contract and because the
terms of the contract expired in 1980. Any argument that
Darby Township discouraged residential development of the
Property and the Redevelopment Authority acquiesced by
failing to enforce the terms of the Redevelopment Agreement
should have been raised long ago.

                               14
construction of housing that would draw only African-American
residents.

                              VII.

        Having determined that the district court has jurisdiction
to decide the claim of the neighboring property owners because
it meets the constitutional standing requirements under Article
III, we also find that abstention would be not be appropriate
under either Younger or Rooker-Feldman. In general, federal
intervention in ongoing state proceedings is precluded in
accordance with the abstention theory articulated in Younger v.
Harris, 401 U.S. 37 (1971). For the Younger doctrine to apply,
state court proceedings must be pending or ongoing, the state
proceedings must implicate an important state interest, and the
state proceedings must afford an adequate opportunity to raise
constitutional issues. Addiction Specialists, Inc. v. Twp. of
Hampton, 411 F.3d 399, 408 (3d Cir. 2005) (citations omitted).
Here, Appellees’ decision has been reviewed extensively and
with finality by the state courts. See Taliaferro v. Darby Twp.
Zoning Hearing Bd., 873 A.2d 807 (Pa. Commw. Ct. 2005),
reh’g denied, (June 1, 2005), and appeal denied, 887 A.2d 1243
(Pa. 2005). Because there is no longer any state court action
pending or ongoing, resolution of the federal claims cannot
impermissibly interfere with such state proceedings, so
application of Younger is not appropriate.

        Under the Rooker-Feldman doctrine, a district court is
precluded from entertaining an action, that is, the federal court
lacks subject matter jurisdiction, if the relief requested
effectively would reverse a state court decision or void its
ruling. Whiteford v. Reed, 155 F.3d 671, 674 (3d Cir. 1998)
(citing FOCUS v. Allegheny County Court of Common Pleas,
75 F.3d 834, 840 (3d Cir. 1996)). As such, application of the
Rooker-Feldman doctrine is necessarily limited to “cases
brought by state-court losers complaining of injuries caused by
state-court judgments rendered before the district court
proceedings commenced and inviting district court review and
rejection of those judgments.” Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 544 U.S. 280, 284 (2005).

                               15
        In explaining the jurisdictional bar, this Court has
described the Rooker-Feldman doctrine as precluding lower
federal court jurisdiction over claims that were actually litigated
or those “inextricably intertwined” with adjudication by a state
court. Parkview Assoc. P’ship v. City of Lebanon, 225 F.3d
321, 325 (3d Cir. 2000) (citing Gulla v. North Strabane
Township, 146 F.3d 168, 171 (3d Cir. 1998)). We have further
explained that “a federal action is inextricably intertwined with
a state adjudication, and thus barred in federal court under
Feldman, ‘[w]here federal relief can only be predicated upon a
conviction that the state court was wrong.’” Id. (quoting
Centifanti v. Nix, 865 F.2d 1422, 1430 (3d Cir. 1989) (quoting
Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 25 (1987) (Marshall, J.,
concurring))). See also Exxon Mobil, 544 U.S. at 293 (“In
parallel litigation, a federal court may be bound to recognize the
claim- and issue-preclusive effects of a state-court judgment,”
but the federal court is divested of jurisdiction under Rooker-
Feldman only where it is asked to redress injuries caused by an
unfavorable state-court judgment.). Importantly, if a plaintiff’s
claim in federal court is inextricably intertwined with a previous
state court adjudication, the district court lacks jurisdiction over
the claim even if it was not raised in the state court. Id. at 327.
We do not find, however, that the claims here were inextricably
intertwined with the claims adjudicated in the state system.
Moreover, this action was commenced after the Board decision,
but well before any state court judgment was reached, so the
district court could not have been invited to review and reject
such a judgment.

        The state courts reviewed, for abuse of discretion, the
Board determination that granting the variance would not alter
the essential character of the neighborhood nor be detrimental
to the public welfare. Throughout the state court process,
determinations rested on the decision that because Healy
satisfied the criteria necessary to obtain a zoning variance, the
Board’s findings were supported by substantial evidence. The
due process claims of Taliaferro and Alexander, that their
properties will be devalued in violation of their constitutional
rights, were not actually litigated in state court during the appeal
from the Board’s decision. Thus, the state courts did not

                                16
consider the claims of potential damage to property values and
the neighborhood that would arise from approval of the
variance. Even though such claims could have been raised
during the appeal process, we find that they are not inextricably
intertwined with the appellate review of the Board’s decision.
Federal relief on the property value claims would not necessarily
require a finding that the state court judgments were erroneous.
See Desi’s Pizza, Inc. v. City of Wilkes-Barre, 321 F.3d 411,
427 (3d Cir. 2003) (finding that the “presence or absence of
property rights under state law is not dispositive of the question
whether a person has a property interest protected by substantive
due process”). That is, a decision in favor of Taliaferro and
Alexander on their due process claims would not mean that the
Board abused its discretion in deciding that there was substantial
evidence to show that Healy satisfied the criteria necessary to
obtain a zoning variance under Pennsylvania state law.
Therefore, the district court has subject matter jurisdiction over
those claims.

                              VIII.

       The Court is mindful that this case has presented a
sensitive issue, with allegations of a policy of perpetuating a
white majority in local government, and resultant racial tensions.
We cannot allow those allegations to have us take on the
“abstract questions of wide public significance,” however,
especially those already addressed by governmental institutions
competent to provide redress. Warth, 422 U.S. at 500
(recognizing that “standing in no way depends on the merits of
the plaintiff’s contention that particular conduct is illegal”).

       Thus, we reverse the district court’s dismissal of the
Amended Complaint insofar as Taliaferro and Alexander have
alleged that their property values will be damaged by the grant
of the variance because such a claim meets the constitutional
standing requirements under Article III and because abstention
would be not be appropriate. In all other respects, the judgment
of the district court is affirmed.




                               17